Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 8 and 10 are objected to because of the following informalities: (1) “encircles” in claim 8 should be changed to – encircle –; and (2) all instances of quotation marks should be deleted in claim 10.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a rotation base configured for standing on a floor and for supporting”.  (emphasis added).  It is unclear what the rotation base is supporting?  Claims 2-8 depend from claim 1, and therefore have the same indefiniteness issue as outlined above with regard to claim 1.
Claim 9 recites “repeatedly as required: - tilting the pile of sheets against the pile support face; - blowing and optionally vibrating the pile of sheets, where blowing is into the pile of sheets from the edge side support face.”  (emphasis added).  The terms “as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,295,309 (Kozlowski et al.) (hereinafter “Kozlowski”) in view of U.S. Patent No. 3,497,082 (Flitter) (hereinafter “Flitter”).
Regarding claim 1, Figs. 1-8 of Kozlowski show a pile preparation unit (Fig. 1) for preparing a pile of sheets having a first end (lower end) standing on a pallet (39) and opposite a free second end (upper end), a front edge side (into page in Fig. 1) and a side edge side (near 82), the pile preparation unit (Fig. 1) comprising:
-  a rotation base (24) configured for standing on a floor (26) and for supporting

-  an edge side support unit (including 48) configured with an edge side support face (82) to support an edge side of the pile of sheets (40) when the pile of sheets (40) is in a rotated position to lean on the edge side support face (82); and 
-  a lift unit (column 3, lines 13-15) configured to engage a lift plate (44) to the free second end (upper end) of the pile of sheets (40) in the pile preparation position and to lift a pile of sheets (40).  Kozlowski discloses most of the limitations of claim 1 including the edge side support unit (including 48), but does not explicitly show that the edge side support unit (including 48) is configured with a pile support unit having a pile support face for engaging and supporting the front edge side of the pile of sheets, as claimed.
Flitter shows that it is well-known in the art to provide a pile preparation unit (Fig. 1) with an edge side support unit (including 37 and 39) including a pile support unit (including 154, 156 and 150) configured with a pile support face (150) for engaging and supporting a front edge side of a pile of sheets, for the purpose of clamping the pile of sheets in a fixed position.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the edge side support unit (including 48) of Kozlowski with a pile support unit having a pile support face, for the purpose of clamping the pile of sheets in a fixed position, as shown in Flitter. 
Kozlowski show that the edge side support unit (including 48) is pivotally arranged (i.e., arranged to pivot about the central axis of element 30) to tilt the edge side support unit (including 48) when rotated about 90 degrees.  See, e.g., Figs. 1-2 of Kozlowski for pivoting (about central axis of element 30) and tilting (tilting 90 degrees) of the edge side support unit (including 48).
Regarding claim 4, Figs. 1-8 of Kozlowski show that the edge side support unit (including 48) further is configured with a blower unit (Fig. 4) configured to blow into the edge side of the pile of sheets (40) from the edge side support face (82).
Regarding claim 5, Figs. 1-8 of Kozlowski show that the blower unit (Fig. 4) has air mouthpieces (59) installed in blower conveyor belts (56) configured for movements along a pile of sheets (40).
Regarding claim 6, Figs. 1-8 of Kozlowski show that the edge side support unit (including 48) further is configured with one or more vibration units (62 and 64) configured to vibrate the edge side support face (82).
Regarding claim 9, Figs. 1-8 of Kozlowski disclose a method of preparing a pile of sheets (40) for processing, the pile of sheets (40) having a first end (lower end in Fig. 1) standing on a pallet (39) and opposite a free second end (upper end in Fig. 1), a front edge side (into page in Fig. 1) and a side edge side (near 82), the method comprising acts of:
-	preparing a pile preparation unit (Fig. 1) for receiving a pile of sheets (40) for free transport to a pile preparation position (inside apparatus);

-    	rotating the pile of sheets (40) to about 90 degrees for the edge side support face (82) to support the side edge side of the pile of sheets (40); and 
repeatedly as required;
-	blowing and optionally vibrating the pile of sheets (40), where blowing Kozlowski discloses most of the method steps of claim 9, but does not explicitly show engaging a pile support face  of a pile support unit on the front edge side (into the page in Fig. 1) of the pile of sheets (40), as claimed.  Likewise, Kozlowski does not show tilting the pile of sheets against the pile support face, as claimed.
Flitter shows that it is well-known in the art to provide a pile preparation unit (Fig. 1) with a pile support unit (including 154, 156 and 150) configured with a pile support face (150) for engaging a front edge side of a pile of sheets, for the purpose of clamping the pile of sheets in a fixed position.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Kozlowski apparatus with a pile support unit having a pile support face, for the purpose of clamping the pile of sheets in a fixed position, as shown in Flitter.  Providing the Kozlowski apparatus with a pile support unit, in a manner as taught by Flitter, results in engaging the pile support face (150) taught by Flitter of the pile support unit (including 154, 156 and 150) taught by Flitter on the front edge side of the pile of sheets (40) of Kozlowski.  Also, rotating the Kozlowski, results in tilting the pile of sheets (40) against the pile support face (150) taught by Flitter.
Regarding claim 10, Figs. 1-8 of Kozlowski disclose that the act of blowing is performed whilst moving air mouthpieces (59) in “first end” to -“second end” and vice versa-directions and/or “top- to down” and vice versa -directions of the pile of sheets (40).
Regarding claim 11, as best understood, Figs. 1-8 of Kozlowski disclose that there is one or more acts of:
storing any previously performed set of acts;
editing any previously performed set of acts; 
retrieving any previously performed set of acts; and
	executing any previously performed set of acts.  As one example, every time the apparatus is operated on a new stack of sheets, the same previously performed set of acts is carried out.
5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlowski in view of Flitter as applied to claim 1 above, and further in view of Japanese Publication No. 2001-171828 (hereinafter “JP’828”) (cited in the 3/20/2020 IDS).  With regard to claim 2, Figs. 1-8 of Kozlowski show that the rotation unit frame (20) comprises two guides (30 and 30) shifted in the feed direction (direction into page in Fig. 1) relatively to each other and each fixed to the rotation base (24), but does not show belts, as claimed.
JP’828 shows that it is well-known in the art to provide a rotation frame (including 12 and 13) with two guides (12 and 12) shifted in a feed direction (direction into page in JP’828 and Kozlowski teach rotation frame arrangements for rotating stacks of sheets, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the rotation frame arrangement of JP’828 for the rotation frame arrangement of Kozlowski to achieve the predictable result of rotating stacks of sheets. 
6.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlowski in view of Flitter as applied to claim 1 above, and further in view of U.S. Patent No. 5,438,766 (Nakamura) (hereinafter “Nakamura”).  With regard to claim 7, Kozlowski in view of Flitter teaches all of the limitations of this claim, except for a conveyor, as claimed.
Nakamura solves a similar problem to that of Kozlowski by rotating objects inserted into a rotation unit (Fig. 1).  The rotation unit (Fig. 1) comprises a conveyor (4) configured to transport objects from an infeed side in a feed direction to a pile preparation position, for the purpose of conveying such objects out of the rotation unit (Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of Kozlowski in view of Flitter with a conveyor, for the purpose of conveying objects out of the rotation unit (20) of Kozlowski, as taught by Nakmura.  


Nakamura show that the belts (43) encircles the conveyor (4).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/THOMAS A MORRISON/Primary Examiner, Art Unit 3658